Hon. E. Y. Cunningham                              Opinion No. V-07
  County Auditor
  Navarro County                                     Rc:     Liability of Navarro County
  Corsicana, Texas                                           for injuries sustained by a
                                                             parson delivering flowers
                                                             to a hospttal opsrated by
                                                             Navatro County.

  Dear Sir:

           Your letter of FIbruary 26, 1947, requests an opinion
: based upon the following facta aad related question:

             “Navarro coccaty~owns and Qperates a :county hor-
      pita1 managed by a heapital boaEd which is appointed by
      and undsr the ruperviedon of the Commissioner& Court.

               “In Deaember, a lady making a delivery of flowers
      from a local fIori6,t$va,s walking through the halls and
      she was advised by the janitor to be car,tful a6 the floors
      were vary rliok. Rowav6r, she 6lipp6d and fell, br,6aking
      he,r arm after having been wasned that the flo$rw were
      slick. She was advised by th6 .horpital manager during
      the exqitemant    to go ahead and have, her arm let.

             “She now claims damages which includes her doc-
      tor bill Md medical, care.
  1         “Would Navarao  Oau@t$~lplrliable fox thir exprnre
      or any other expen6u that niay come from thle accident? ”
 ,i
                 Your querttea ir   re6peo#uilly            asmrrrd                in   tb     negative.
  The law ir wall retthd that a county ir not liable for the negli-
  gent act6 of,ittr rgantr or umployew,     wlrar liability,ther6for
  ha6 bren rp6c,ific~ally or implhd&    provrkhd  dot b 8tatute, The
  latest car0 &pplying’yhi6 rde ih’ b* fW6isd v, X6bb county
  (Court of Civil Apperhj    128 $, W. (24 475. There the Court
  announced tha rule, togr.thhd,rwith l rrtbriWp,    as follows:

            “Thr appll;orbls ru16 i,a U612 6W& in Tax, ,Jur,,
      in which it is r&i&: ‘It -6 l’ong krrn %#I law in Tixar
      that   a   ,ceunty i6 mot llrhh     in   d6ttl,6      Par      injuries             sus-
      Wned        in ooosurqur*co OS    bhr    tortfew        or     nr#isrnt            lcbr
Hon. E, 9. Cu:unn~hl~m, Pt@s 2                                         Oplnias We:V-87



    of its     agentr   oc   6mpfoya66,    unless     IOkbility    thesefor
    be created by *Muk,      +i&er in e*giecs tsrms or by
    necessary implica$to.n. of tourse the county is not
    liable for th6 kct6 0d it6 oifio6rS where ew?h ads
    are not parkned     In calracotioa wflh *rir official
    duties.’ 11 Tcr. jaw. 1$+(lilt, 8 92; Weigel Y. Wichita
    Cmmty, 84 Tw, 888, 19 8. W. 562, 31 Am. St. Rep,
    63; WaN’f6 Chuaiy v. bcshart, 115 Tex. 449, 203 S.W.
    U9; Jonar County   v. Mums,     ‘Sex. Civ. hpp., 4 8. W.
    2d 269, rrii roilrsr~  *y.Ua        County v, Bead,  Tts.
    Civ. App., 16 8, W. 1d 33 ; Crause v. Harris County,
    18 Tex. Civ. App. 375, 44 S.W. 616; Bryan v. Liber-
    ty County, Tcx. Civ. App., 299 S.W. 303; Baun w,
    Trustees, etc., Tel. Civ. App., 114S. W. 2d 947, writ
    refused.”



             NavarroCOunty    46 not liable, for por6onal injury
    damager,  &&eluding dector bills, resulting from the
    negligenaw or omisrlon of the county’s agents or em-
    ployeer operatltq      a r-@-owned        hospital.

                                                Your6      wry      truly,

                                          ATTORNEYGENER.&OFTtXAS



                                          BY +                      &         -
                                                    Chrrlcs       E. CTe,nshaw